EXHIBIT 10.3

FORM FOR

NON-EMPLOYEE DIRECTORS –

2010 GRANT

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

STOCK UNIT GRANT

This STOCK UNIT GRANT, dated as of May 7, 2010 (the “Date of Grant”), is
delivered by American Water Works Company, Inc. (the “Company”) to
                     (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan) has determined to grant each non-employee
member of the Board of Directors of the Company (the “Board”) who is a
non-employee director of the Company immediately following the Company’s 2010
Annual Stockholder meeting a stock unit grant that will be converted to shares
of common stock of the Company, par value $0.01 per share, (the “Company Stock”)
at a later date;

WHEREAS, the Participant is a non-employee director on the Board; and

WHEREAS, the Committee has determined that the stock unit grant granted to the
Participant shall be issued under the American Water Works Company, Inc. 2007
Omnibus Equity Compensation Plan (the “Plan”) and the terms and conditions of
such stock unit shall be memorialized in this grant (the “Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1. Grant of Stock Units. Subject to the terms and conditions set forth in this
Grant and the Plan, the Company hereby grants to the Participant units
             (the “Stock Units”). Each Stock Unit shall be a phantom right and
shall be equivalent to one share of Company Stock on the applicable distribution
date, as described in Paragraph 4 below.

2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account as a bookkeeping account on its records (the “Stock Unit Account”) for
the Participant and shall record in such Stock Unit Account the number of Stock
Units granted to the Participant. The Participant shall not have any interest in
any fund or specific assets of the Company by reason of this grant or the Stock
Unit Account established for the Participant.



--------------------------------------------------------------------------------

3. Vesting. The Participant shall be fully vested in the Stock Units credited to
the Participant’s Stock Unit Account pursuant to this Grant on the Date of
Grant.

4. Distribution. The Stock Units shall be converted to shares of Company Stock
and distributed by the Company within thirty (30) days following the earlier of
(i) August 12, 2011 (the “Specified Date”) (or, if applicable, the Deferred
Date, as defined in Paragraph 5 below), (ii) the Participant’s separation from
service (within the meaning of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)) with the Company (the “Separation from Service
Date”), or (iii) the date of a Change of Control (as defined below) (the “Change
of Control Date”). At the time of distribution, all Stock Units shall be
converted to an equivalent number of shares of Company Stock, and the
Participant shall receive a single sum distribution of such shares of Company
Stock, which shall be issued under the Plan. For purposes of this Grant, the
term “Change of Control” shall have the same meaning as such term is defined in
the Plan, except that a Change of Control shall not be deemed to have occurred
for purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Code and its corresponding regulations.

5. Deferrals. The Participant may make an irrevocable election to defer the
Specified Date (or further defer the Deferred Date (as defined below), if
applicable) of all of the Stock Units, plus dividend equivalents earned on such
Stock Units as described in Paragraph 6 below, to a later date, provided that
(i) the election shall not take effect until at least twelve (12) months after
the date on which the election is made, (ii) the deferred Specified Date cannot
be earlier than five (5) years from the original Specified Date under Paragraph
4 (or five (5) years from the applicable Deferred Date, if a subsequent deferral
of a Deferred Date is being made), and (iii) the election must be made no less
than twelve (12) months prior to the date of the Specified Date (or twelve
(12) months prior to the previously applicable Deferred Date, if a subsequent
deferral of a Deferred Date is being made). To defer the Specified Date, the
Participant must elect to defer 100% of the Stock Units, including corresponding
dividend equivalents, granted to the Participant under this Grant and complete
the deferral election form provided to the Participant by the Committee, in the
form attached hereto as Exhibit A or as may subsequently modified in the
discretion of the Committee. If the Participant desires to make a further
deferral, the Participant must make such election on a separate form provided by
the Committee for such purpose. Any such election shall be made in accordance
with section 409A of the Code and any corresponding guidance and regulations
issued under section 409A of the Code. Notwithstanding a Participant’s election
pursuant to this Paragraph, if the Separation from Service Date or Change of
Control Date occurs prior to the Deferred Date, the distribution of the
Participant’s Stock Units, plus corresponding dividend equivalents, will be made
as a result of the occurrence of the Separation from Service Date or Change of
Control Date, whichever is earlier. If a Specified Date is delayed one or more
times pursuant to this Paragraph 5, the new Specified Date shall be referred to
as the “Deferred Date.”

6. Dividend Equivalents. Until the earlier of the Specified Date (or the
Deferred Date, if elected), Separation from Service Date or Change of Control
Date, if any dividends are declared with respect to the shares of Company Stock,
the Company shall credit to a dividend equivalent account (the “Dividend
Equivalent Account”) the value of the dividends that would have been distributed
if the Stock Units credited to the Participant’s Stock Unit Account at the time
of the

 

2



--------------------------------------------------------------------------------

declaration of the dividend were shares of Company Stock. At the same time that
the Stock Units are converted to shares of Company Stock and distributed to the
Participant, the Company shall pay to the Participant a lump sum cash payment
equal to the value of the dividends credited to the Participant’s Dividend
Equivalent Account. No interest shall accrue on any dividend equivalents
credited to the Participant’s Dividend Equivalent Account.

7. Change of Control. Except as set forth above, the provisions set forth in the
Plan applicable to a Change of Control (as defined in the Plan) shall apply to
the Stock Units, and, in the event of a Change of Control, the Committee may
take such actions as it deems appropriate pursuant to the Plan and is consistent
with the requirements of section 409A of the Code.

8. Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that with respect to any right to distribution pursuant to this
Grant, the Participant is and shall be an unsecured general creditor of the
Company without any preference as against other unsecured general creditors of
the Company, and the Participant hereby covenants for himself or herself, and
anyone at any time claiming through or under the Participant, not to claim any
such preference, and hereby disclaims and waives any such preference which may
at any time be at issue, to the fullest extent permitted by applicable law. The
Participant also hereby agrees to be bound by the terms and conditions of the
Plan and this Grant. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Grant and the
Plan and the Participant’s rights to benefits under this Grant and the Plan, and
agrees that all such determinations and decisions of the Committee shall be
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under this Grant and the Plan on behalf of the
Participant.

9. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) The obligation of the Company to deliver shares of Company Stock upon the
distribution of the Stock Units shall be subject to the condition that if at any
time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Company Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Company Stock, the shares of Company
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of shares of
Company Stock and the payment of cash to the Participant pursuant to this Grant
is subject to any applicable taxes and other laws or regulations of the United
States or of any state having jurisdiction thereof.

(b) As a condition to receive any shares of Company Stock upon conversion of the
Stock Units, the Participant agrees:

(i) to be bound by the Company’s policies regarding the limitations on the
transfer of such shares, and understands that there may be certain times during
the year that the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothecating or otherwise
encumbering the shares; and

 

3



--------------------------------------------------------------------------------

(ii) that the shares of Company Stock obtained by the Participant upon the
distribution of the Stock Units shall not be tradeable until the Participant
owns enough shares of Company Stock outright, as stock units convertible into
shares of Company Stock, and time-based restricted Company Stock, to meet or
exceed four (4) times the Participant’s annual cash retainer, which ownership
requirement must be satisfied by the later of February 2015, or the fifth
anniversary of the Participant’s commencement of service as a director on the
Board.

10. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the shares
of Company Stock, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Participant’s acceptance of this Grant is the Participant’s agreement to be
bound by the interpretations and decisions of the Committee with respect to this
Grant and the Plan.

11. No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 6), or the right to vote, with respect to any Stock Units.

12. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer (as defined in the Plan) and shall not interfere in any way with
the right to terminate the Participant’s employment or service at any time. The
right to terminate at will the Participant’s employment or service at any time
for any reason is specifically reserved.

13. Assignment and Transfers. No Stock Units or dividend equivalents awarded to
the Participant under this Grant may be transferred, assigned, pledged, or
encumbered by the Participant and the Stock Units and dividend equivalents shall
be distributed during the lifetime of the Participant only for the benefit of
the Participant. Any attempt to transfer, assign, pledge, or encumber the Stock
Units or dividend equivalents under this Grant by the Participant shall be null,
void and without effect. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company. This Grant may be
assigned by the Company without the Participant’s consent.

14. Withholding. To the extent required by applicable law, the Participant shall
be required to pay to the Company, or make other arrangements satisfactory to
the Company to provide for the payment of, any federal, state, local or other
taxes that the Company is required to withhold with respect to the Grant,
vesting or distribution of the Stock Units and dividend equivalents.

 

4



--------------------------------------------------------------------------------

15. Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Stock Units shall not be considered
eligible earnings for purposes of any other plans maintained by the Employer.
Neither shall such value be considered part of the Participant’s compensation
for purposes of determining or calculating other benefits that are based on
compensation, such as life insurance.

16. Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

17. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the records of the Company, or
to such other address as the Participant may designate to the Company in
writing. Any notice shall be delivered by hand, sent by telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

18. Section 409A of the Code.

(a) This Grant is intended to comply with the requirements of section 409A of
the Code and shall be interpreted and administered to avoid any penalty
sanctions under section 409A of the Code. If any distribution cannot be provided
or made at the time specified herein or as elected by the Participant, then such
distribution shall be provided in full at the earliest time thereafter when such
sanctions cannot be imposed. Unless a valid election is made pursuant to
Paragraph 5 above, in no event may the Participant designate the calendar year
of distribution.

(b) Notwithstanding any provision to the contrary in this Grant, if any of the
distributions under this Grant are payable to the Participant upon separation
from service (within the meaning of section 409A of the Code) from the Employer,
then if at the time of the Participant’s separation from service the Participant
is a “specified employee” (as such term is defined in section 409A(2)(B)(i) of
the Code and its corresponding regulations) as determined by the Company (or any
successor thereto) in its sole discretion in accordance with its specified
employee determination policy, then all distributions to the Participant
pursuant to this Grant shall be postponed for a period of six (6) months
following the Participant’s separation from service from the Employer. The
postponed amounts shall be distributed to the Participant in a lump sum within
thirty (30) days after the date that is six (6) months following the
Participant’s separation from service from the Employer. If the Participant dies
during such six-month period and prior to the distribution of the postponed
amounts hereunder, the amounts delayed on account of section 409A of the Code
shall be distributed to the personal representative of the Participant’s estate
within sixty (60) days after the date of the Participant’s death, and any
amounts not delayed shall be distributed to the personal representative of the
Participant’s estate in accordance with the terms of this Grant.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

 

AMERICAN WATER WORKS COMPANY, INC.

By:

 

 

Its:

 

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

SUBSEQUENT DEFERRAL ELECTION FORM

PART A. TIME OF DISTRIBUTION

I,                     , (the “Participant”) hereby irrevocably elect to have
all of the Stock Units, plus corresponding dividend equivalents, (the “Deferred
Units”) granted to me pursuant to the Stock Unit Grant, dated as of May 7, 2010,
(the “Grant”) under the American Water Works Company, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”) that would have been distributed by American
Water Works Company, Inc. to me on the Specified Date (as defined in the Grant),
instead be distributed to me on the deferred date designated below (the
“Deferred Date”), which date must be at least five (5) years later than the
Specified Date, and this election is at least twelve (12) months prior to the
Specified Date (to make this deferral election you must defer all of the Stock
Units, plus corresponding dividend equivalents, granted to you pursuant the
Grant, meaning there is no partial deferral):

 

Number of Stock

Units, and Dividend

Equivalents, to be

Further Deferred

(All Must Be

Deferred)

  Original Specified Date
(Election Must Be Made at
Least 12 Months  Prior to the
Specified Date)    Deferred Date
(Must be a  date that is at least
five years later than the
Original Specified Date) 100%   August 12, 2011   

PART B. ACKNOWLEDGMENT

I understand and expressly agree that (i) the Deferred Date for the Deferred
Units shall be the date I specified in Part A above (which is a date that is at
least five (5) years later than the original Specified Date), and (ii) I will
not be entitled to receive distribution of the Deferred Units on an earlier
date, except in the event that the Separation from Service Date (as defined in
the Grant) or the Change of Control Date (as defined in the Grant) occurs prior
to the Deferred Date. I also understand and expressly agree that this deferral
election is irrevocable, is being made at least twelve (12) months prior to the
original Specified Date, and shall not take effect until twelve (12) months
after the date on which I make this election. I further understand and agree
that the terms and conditions of the Grant and the Plan are hereby incorporated
into this form. Lastly, I understand and agree that this deferral election
applies to 100% of the Stock Units, and corresponding dividend equivalents,
granted to me pursuant to the Grant.

 

PARTICIPANT SIGNATURE Participant:  

 

    Date:  

 

Receipt Acknowledged:       By:  

 

      Title:  

 

    Date:  

 

 

A-1